EXHIBIT 10.1

REGISTRATION RIGHTS AGREEMENT

by and between

Comstock Escrow Corporation

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

as Representative of the several Initial Purchasers

Dated as of August 3, 2018

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 3, 2018, by and between Comstock Escrow Corporation, a Nevada
corporation (the “Escrow Issuer”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), on behalf of itself and as representative (the
“Representative”) of the several initial purchasers named on Schedule A to the
Purchase Agreement (as defined below) (the “Initial Purchasers”), each of whom
has agreed to purchase the Initial Notes (as defined below).

Upon satisfaction of the Escrow Release Conditions (as defined below) and the
assumption by Comstock Resources, Inc., a Nevada corporation (“CRI”), of the
Escrow Issuer’s obligations under the Indenture (as defined below) pursuant to
the Supplemental Indenture (as defined below), CRI and each of the guarantors
listed in Schedule 1 hereto (such guarantors, the “Guarantors”) will execute and
deliver a Joinder Agreement hereto substantially in the form attached as Annex A
hereto (the “Joinder Agreement”) and shall thereby join this Agreement.

This Agreement is made pursuant to the Purchase Agreement, dated July 20, 2018
(the “Purchase Agreement”), among the Escrow Issuer, CRI, the Guarantors and the
Representative (i) for the benefit of the Initial Purchasers and (ii) for the
benefit of the holders from time to time of the Initial Securities (as defined
below), including the Initial Purchasers. The Purchase Agreement provides for
the sale by the Escrow Issuer to the Initial Purchasers of $850,000,000 in
aggregate principal amount of its 9.75% Senior Notes due 2026 (the “Initial
Notes”) which, pursuant to the terms of the Supplemental Indenture, will be
assumed by CRI and fully and unconditionally guaranteed (the “Guarantees”) by
the Guarantors. The Initial Notes and the Guarantees thereof are herein
collectively referred to as the “Initial Securities.” In order to induce the
Initial Purchasers to purchase the Initial Securities, the Company (as defined
below) has agreed to provide the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
obligations of the Initial Purchasers set forth in Section 6(l) of the Purchase
Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Advice: As defined in Section 6(c) hereof.

Agreement: As defined in the preamble hereof.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.



--------------------------------------------------------------------------------

Commission: The Securities and Exchange Commission.

Company: (i) prior to the consummation of the Escrow Merger, the Escrow Issuer
and (ii) from and after the consummation of the Escrow Merger, CRI.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof and (iii) the
delivery by the Company to the Registrar (as defined in the Indenture) of
Exchange Securities in the same aggregate principal amount as the aggregate
principal amount of Initial Securities that were, as of the expiration time of
the Exchange Offer, validly tendered and not validly withdrawn by Holders
thereof pursuant to the Exchange Offer.

Contributed Business: As defined in the Purchase Agreement.

CRI: As defined in the preamble hereto.

Escrow Issuer: As defined in the preamble hereto.

Escrow Merger: As defined in the Purchase Agreement.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.

Exchange Offer: An offer by the Company, registered under the Securities Act
pursuant to a Registration Statement, to Holders to exchange, for any and all
outstanding Transfer Restricted Securities, Exchange Securities in an equal
principal amount.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: The 9.75% Senior Notes due 2026, of the same series under
the Indenture as the Initial Securities, to be issued to Holders in exchange for
Transfer Restricted Securities pursuant to the Exchange Offer.

FINRA: Financial Industry Regulatory Authority, Inc.

Guarantees: As defined in the preamble hereto.

Guarantors: As defined in the preamble hereto.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

 

-2-



--------------------------------------------------------------------------------

Indenture: The Indenture, dated as of August 3, 2018, by and between the Escrow
Issuer and American Stock Transfer & Trust Company, LLC, as trustee (the
“Trustee”), pursuant to which the Securities are to be issued, as such Indenture
is amended or supplemented from time to time in accordance with the terms
thereof (including pursuant to the Supplemental Indenture).

Initial Purchasers: As defined in the preamble hereto.

Initial Notes: As defined in the preamble hereto.

Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Securities: As defined in the preamble hereto.

Joinder Agreement: As defined in the preamble hereto.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Purchase Agreement: As defined in the preamble hereto.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Representative: As defined in the preamble hereto.

Securities: The Initial Securities and the Exchange Securities.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Supplemental Indenture: As defined in the Purchase Agreement.

Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been

 

-3-



--------------------------------------------------------------------------------

effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement and (c) the date on which such Initial
Security is distributed to the public by a Broker-Dealer pursuant to the “Plan
of Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein).

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Trustee: As defined in the definition of Indenture.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), each of the Company and, upon execution and delivery of the
Joinder Agreement, the Guarantors shall (i) cause to be filed with the
Commission a Registration Statement under the Securities Act relating to the
Exchange Securities and the Exchange Offer, (ii) use its commercially reasonable
efforts to cause such Registration Statement to be declared effective by the
Commission under the Securities Act and (iii) use its commercially reasonable
efforts to cause the Exchange Offer to be Consummated no later than the 300th
day after the Closing Date. The Exchange Offer shall be on the appropriate form
permitting registration of the Exchange Securities to be offered in exchange for
the Transfer Restricted Securities.

(b) Each of the Company and, upon execution and delivery of the Joinder
Agreement, the Guarantors shall use its commercially reasonable efforts to cause
the Exchange Offer Registration Statement to be effective continuously and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 Business Days after the date notice of the Exchange Offer is mailed to
the Holders. The Company shall cause the Exchange Offer to comply with all
applicable federal and state securities laws. No securities other than the
Exchange Securities shall be included in the Exchange Offer Registration
Statement.

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer

 

-4-



--------------------------------------------------------------------------------

Restricted Securities acquired directly from the Company) may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement. Such “Plan of
Distribution” section shall also contain all other information with respect to
such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Initial Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.

Each of the Company and, upon execution and delivery of the Joinder Agreement,
the Guarantors shall use its commercially reasonable efforts to keep the
Exchange Offer Registration Statement continuously effective, supplemented and
amended as required by the provisions of Section 6(c) hereof to the extent
necessary to ensure that it is available for resales of Exchange Securities
received by Broker-Dealers in the Exchange Offer, and to ensure that it conforms
with the requirements of this Agreement, the Securities Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period ending on the earlier of (i) 180 days from the date on which the Exchange
Offer Registration Statement is declared effective and (ii) the date on which a
Broker-Dealer is no longer required to deliver a prospectus in connection with
market-making or other trading activities. The Company agrees that
Broker-Dealers shall be authorized to deliver (or, to the extent permitted by
law, make available) such Prospectus during such 180-day period in connection
with the resales contemplated by this Section 3(c).

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Company is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 6(a) hereof have been complied with), (ii)
for any reason the Exchange Offer is not Consummated by the 300th day after the
Closing Date, or (iii) with respect to any Holder of Transfer Restricted
Securities (A) such Holder is prohibited by applicable law or Commission policy
from participating in the Exchange Offer, (B) such Holder may not resell the
Exchange Securities acquired by it in the Exchange Offer to the public without
delivering a prospectus and the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder, or (C) such Holder is a Broker-Dealer and holds Initial Securities
acquired directly from the Company or one of its affiliates then, upon such
Holder’s request, the Company and, upon execution and delivery of the Joinder
Agreement, the Guarantors shall:

(x) use their commercially reasonable efforts to cause to be filed a shelf
registration statement pursuant to Rule 415 under the Securities Act, which may
be an amendment to the Exchange Offer Registration Statement (in either event,
the “Shelf Registration Statement”) as promptly as practicable, which Shelf
Registration Statement shall provide for resales of all Transfer Restricted
Securities the Holders of which shall have provided the information required
pursuant to Section 4(b) hereof; and

 

-5-



--------------------------------------------------------------------------------

(y) use their commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission as promptly as practicable.

Each of the Company and, upon execution and delivery of the Joinder Agreement,
the Guarantors shall use its commercially reasonable efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Sections 6(b) and (c) hereof to the extent
necessary to ensure that it is available for resales of Initial Securities by
the Holders of Transfer Restricted Securities entitled to the benefit of this
Section 4(a), and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of at least two years
following the effective date of such Shelf Registration Statement (or shorter
period that will terminate when all the Initial Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement).

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Company may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.

SECTION 5. Additional Interest. If (i) the Exchange Offer has not been
Consummated by the 300th day after the Closing Date with respect to the Exchange
Offer Registration Statement, (ii) the Shelf Registration Statement, if required
hereby, has not been filed or declared effective by the Commission by the 300th
day after the Closing Date or (iii) any Registration Statement required by this
Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose at any time during which
it is required by this Agreement to be kept effective without being succeeded
immediately by a post-effective amendment to such Registration Statement that
cures such failure and that is itself immediately declared effective (each such
event referred to in clauses (i) through (iii), a “Registration Default”), the
Company hereby agrees that the interest rate borne by the Transfer Restricted
Securities shall be increased by 0.25% per annum during the 90-day period
immediately following the occurrence of any Registration Default and shall
increase by 0.25% per annum at the end of each subsequent 90-day period, but in
no event shall such increase exceed 1.00% per annum. Following the cure of all
Registration Defaults relating to any particular Transfer Restricted Securities,
the interest rate borne by the relevant Transfer Restricted Securities will be
reduced to the original interest rate borne by such Transfer Restricted
Securities; provided, however, that, if after any such reduction in interest
rate, a different Registration Default occurs, the interest rate borne by the
relevant Transfer Restricted Securities shall again be increased pursuant to the
foregoing provisions.

 

-6-



--------------------------------------------------------------------------------

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement.

(i) In connection with the Exchange Offer, the Company and, upon execution and
delivery of the Joinder Agreement, the Guarantors shall comply with the
applicable provisions of Section 6(c) hereof and the Company shall use its
commercially reasonable efforts to Consummate the Exchange Offer.

(ii) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, the Company
and, upon execution and delivery of the Joinder Agreement, each of the
Guarantors hereby agrees to use commercially reasonable efforts to seek a
no-action letter or other favorable decision from the Commission allowing the
Company to Consummate an Exchange Offer for such Initial Securities. The Company
and, upon execution and delivery of the Joinder Agreement, each of the
Guarantors hereby agrees to use commercially reasonable efforts to pursue the
issuance of such a decision to the Commission staff level but shall not be
required to take commercially unreasonable action to effect a change of
Commission policy. The Company and, upon execution and delivery of the Joinder
Agreement, each of the Guarantors hereby agrees, however, to use commercially
reasonable efforts to (A) participate in telephonic conferences with the
Commission, (B) deliver to the Commission staff an analysis prepared by counsel
to the Company setting forth the legal bases, if any, upon which such counsel
has concluded that such an Exchange Offer should be permitted and (C) diligently
pursue a favorable resolution by the Commission staff of such submission.

(iii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Company’s preparations
for the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include the
no-action letter obtained pursuant to clause (ii) above), and (2) must comply
with the registration

 

-7-



--------------------------------------------------------------------------------

and prospectus delivery requirements of the Securities Act in connection with a
secondary resale transaction and that such a secondary resale transaction should
be covered by an effective registration statement containing the selling
security holder information required by Item 507 or Item 508, as applicable, of
Regulation S-K if the resales are of Exchange Securities obtained by such Holder
in exchange for Initial Securities acquired by such Holder directly from the
Company.

(b) Shelf Registration Statement. In the event that the Company and the
Guarantors are required to use their commercially reasonable efforts to cause
the Shelf Registration Statement to be filed, the Company and, upon execution
and delivery of the Joinder Agreement, each of the Guarantors shall comply with
the provisions of Section 6(c) hereof and shall use its commercially reasonable
efforts to effect such registration to permit the sale of the Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof, and pursuant thereto the Company and, upon
execution and delivery of the Joinder Agreement, each of the Guarantors will use
its commercially reasonable efforts to cause as promptly as practicable to be
prepared and to be filed with the Commission a Registration Statement relating
to the registration on any appropriate form under the Securities Act, which form
shall be available for the sale of the Transfer Restricted Securities in
accordance with the intended method or methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement (including, without limitation, any
Registration Statement and the related Prospectus required to permit resales of
Initial Securities by Broker-Dealers), the Company and, upon execution and
delivery of the Joinder Agreement, each of the Guarantors shall:

(i) use its commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
Section 4 hereof, as applicable; upon the occurrence of any event that would
cause any such Registration Statement or the Prospectus contained therein (A) to
contain a material misstatement or omission or (B) not to be effective and
usable for resale of Transfer Restricted Securities during the period required
by this Agreement, the Company shall file promptly an appropriate amendment to
such Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or Section 4 hereof, as applicable, or such shorter period as will
terminate when all Transfer Restricted Securities covered by such Registration
Statement have been sold; cause the Prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act, and to comply fully

 

-8-



--------------------------------------------------------------------------------

with the applicable provisions of Rules 424 and 430A under the Securities Act in
a timely manner; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended method or
methods of distribution by the sellers thereof set forth in such Registration
Statement or supplement to the Prospectus;

(iii) in connection with any Shelf Registration Statement, advise the
underwriter(s) and selling Holders promptly and, if requested by such Persons,
to confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading. If at any time the Commission
shall issue any stop order suspending the effectiveness of the Registration
Statement, or any state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, the Company and, upon execution and delivery of the Joinder
Agreement, each of the Guarantors shall use its commercially reasonable efforts
to obtain the withdrawal or lifting of such order at the earliest possible time;

(iv) furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the reasonable review and comment of such Holders
and underwriter(s) in connection with such sale, if any, for a period of at
least five Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of electronic transmission within such
period). The objection of an Initial Purchaser or underwriter, if any, shall be
deemed to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;

 

-9-



--------------------------------------------------------------------------------

(v) provide any document that is to be filed with the Commission after the
filing of a Registration Statement and is to be incorporated by reference into
such Registration Statement to a single law firm selected by the Representative
with respect to documents to be incorporated by reference into the Exchange
Offer Registration Statement, and, in the case of a Shelf Registration
Statement, a law firm selected by the Holders holding a majority in principal
amount of the Transfer Restricted Securities covered by such Registration
Statement, prior to the filing thereof to permit a reasonable opportunity for
such counsel to review such document (including exhibits thereto) proposed to be
filed;

(vi) in connection with any Shelf Registration Statement, make available at
reasonable times for inspection by the Initial Purchasers, the managing
underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such Initial
Purchasers or any of the underwriter(s), subject to customary confidentiality
provisions, all financial and other records, pertinent corporate documents and
properties of each of the Company and the Guarantors and cause the Company’s and
the Guarantors’ officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness and to
participate in meetings with investors to the extent requested by the managing
underwriter(s), if any;

(vii) in connection with any Shelf Registration Statement, if requested by any
selling Holders or the underwriter(s), if any, promptly incorporate in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders and
underwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Transfer Restricted Securities to be sold in such offering;
and make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after the Company is notified of the matters to
be incorporated in such Prospectus supplement or post-effective amendment;

(viii) in connection with any Shelf Registration Statement, use commercially
reasonable efforts to cause the Transfer Restricted Securities covered by the
Registration Statement to be rated with the appropriate rating agencies, if so
requested by the Holders of a majority in aggregate principal amount of
Securities covered thereby or the underwriter(s), if any;

(ix) furnish to each Initial Purchaser, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference), unless the same is publicly available on the Commission’s EDGAR
database system (or any successor thereto);

 

-10-



--------------------------------------------------------------------------------

(x) in connection with any Shelf Registration Statement, deliver to each selling
Holder and each of the underwriter(s), if any, without charge, as many copies of
the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; the Company and, upon
execution and delivery of the Joinder Agreement, each of the Guarantors hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each of the selling Holders and each of the underwriter(s), if any, in
connection with the offering and the sale of the Transfer Restricted Securities
covered by the Prospectus or any amendment or supplement thereto;

(xi) enter into customary agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other actions in
connection therewith in order to facilitate the disposition of the Transfer
Restricted Securities pursuant to any Registration Statement contemplated by
this Agreement, all to such extent as may be requested by any Initial Purchaser
or by any Holder of Transfer Restricted Securities or underwriter in connection
with any sale or resale pursuant to any Registration Statement contemplated by
this Agreement; and whether or not an underwriting agreement is entered into and
whether or not the registration is an Underwritten Registration, the Company
and, upon execution and delivery of the Joinder Agreement, each of the
Guarantors shall:

(A) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings:

(1) upon the date of the Consummation of the Exchange Offer, if applicable, or
the effectiveness of the Shelf Registration Statement, if applicable, a
certificate, dated the date of Consummation of the Exchange Offer or the date of
effectiveness of the Shelf Registration Statement, as the case may be, signed by
(y) the President or any Vice President and (z) a principal financial or
accounting officer of each of the Company and, if such date is on or after the
date of execution and delivery of the Joinder Agreement, the Guarantors,
confirming, as of the date thereof, matters similar to those set forth in
Section 6(g) of the Purchase Agreement and such other matters as such parties
may reasonably request;

(2) upon the date of the Consummation of the Exchange Offer, if applicable, or
the effectiveness of the Shelf Registration Statement, if applicable, an
opinion, dated the date of Consummation of the Exchange Offer or the date of
effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and, if such date is on or after the date of execution
and delivery of the Joinder Agreement, the Guarantors, covering the matters set
forth in Section 6(e)(i) and (ii) of the Purchase Agreement and such other
matters as such parties may reasonably request, and in any event including a
statement to the effect that such counsel has participated in conferences with
officers and other representatives of the Company and the Guarantors, officers
and representatives of

 

-11-



--------------------------------------------------------------------------------

the Contributed Business, representatives of the independent registered public
accounting firm for the Company and the Guarantors, representatives of the
independent registered public accounting firm for the Contributed Business,
representatives of the petroleum engineers for the Company and the Guarantors,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Registration
Statement and the related Prospectus and have considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective, and, in the
case of the Exchange Offer Registration Statement, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus;

(3) upon the effectiveness of the Shelf Registration Statement, a customary
comfort letter, dated the date of effectiveness of the Shelf Registration
Statement, from the Company’s independent registered public accounting firm, in
the customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Sections 6(a) and (h) of the Purchase
Agreement, without exception;

(4) upon the effectiveness of the Shelf Registration Statement, a customary
comfort letter, dated the date of effectiveness of the Shelf Registration
Statement, from the Contributed Business’ independent registered public
accounting firm, in the customary form and covering matters of the type
customarily requested to be covered in comfort letters by underwriters in
connection with primary underwritten offerings, and covering or affirming the
matters set forth in the comfort letters delivered pursuant to Sections 6(b) and
(i) of the Purchase Agreement, without exception; and

 

-12-



--------------------------------------------------------------------------------

(5) upon the effectiveness of the Shelf Registration Statement, a customary
reserve engineer’s comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent petroleum consultants, in
the customary form and covering matters of the type customarily requested to be
covered in reserve engineer’s comfort letters by underwriters in connection with
primary underwritten offerings, and covering or affirming the matters set forth
in the reserve engineer’s comfort letter delivered pursuant to Sections 6(c) and
(j) of the Purchase Agreement, without exception;

(B) in connection with any Shelf Registration Statement, set forth in full or
incorporate by reference in the underwriting agreement, if any, the
indemnification provisions and procedures of Section 8 hereof with respect to
all parties to be indemnified pursuant to said Section; and

(C) in connection with any Shelf Registration Statement, deliver such other
documents and certificates as may be reasonably requested by such parties to
evidence compliance with Section 6(c)(xi)(A) hereof and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company or any of the Guarantors pursuant to this Section 6(c)(xi),
if any.

If at any time the representations and warranties of the Company and (if
applicable) the Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease
to be true and correct, the Company shall so advise the Initial Purchasers and
the underwriter(s), if any, and each selling Holder promptly and, if requested
by such Persons, shall confirm such advice in writing;

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the state securities or blue sky laws of such
jurisdictions as the selling Holders or underwriter(s), if any, may request and
do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that none of the Company
nor the Guarantors shall be required to register or qualify as a foreign
corporation where it is not then so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject;

(xiii) issue, upon the request of any Holder of Transfer Restricted Securities
covered by the Shelf Registration Statement, Exchange Securities having an
aggregate principal amount equal to the aggregate principal amount of Transfer
Restricted Securities surrendered to the Company by such Holder in exchange
therefor or being sold by such Holder; such Exchange Securities to be registered
in the name of such Holder or in the name of the purchaser(s) of such
Securities, as the case may be; in return, the Transfer Restricted Securities
held by such Holder shall be surrendered to the Company for cancellation;

 

-13-



--------------------------------------------------------------------------------

(xiv) reasonably cooperate with the selling Holders and the underwriter(s), if
any, to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold and not bearing any
restrictive legends (other than customary legends included in global securities
held for the benefit of a depositary); and enable such Transfer Restricted
Securities to be in such denominations and registered in such names as the
Holders or the underwriter(s), if any, may request (subject to the terms of the
Indenture) at least two Business Days prior to any sale of Transfer Restricted
Securities made by such Holders or underwriter(s);

(xv) use its commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;

(xvi) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading;

(xvii) provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with The Depository Trust Company and take
all other action necessary to ensure that all such Securities are eligible for
deposit with The Depository Trust Company;

(xviii) cooperate and assist in any filings required to be made with FINRA and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;

(xix) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement of CRI meeting the requirements of Rule 158 under the Securities Act
(which need not be audited) for the twelve-month period (A) commencing at the
end of any fiscal quarter in which Transfer Restricted Securities are sold to
underwriters in a firm commitment or best efforts Underwritten Offering or
(B) if not sold to underwriters in such an offering, beginning with the first
month of CRI’s first fiscal quarter commencing after the effective date of the
Registration Statement;

 

-14-



--------------------------------------------------------------------------------

(xx) cause the Indenture to be qualified under the Trust Indenture Act not later
than the effective date of the first Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute, and use its best efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner;

(xxi) cause all Securities covered by the Registration Statement to be listed on
each securities exchange or automated quotation system on which similar
securities issued by the Company are then listed if requested by the Holders of
a majority in aggregate principal amount of Initial Securities or the managing
underwriter(s), if any; and

(xxii) provide promptly to each Holder upon request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act, unless the same is publicly available on the Commission’s EDGAR
database system (or any successor thereto).

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Company’s and the Guarantors performance of or
compliance with this Agreement will be borne by the Company and, upon execution
and delivery of the Joinder Agreement, the Guarantors, jointly and severally,
regardless of whether a Registration Statement becomes effective, including,
without limitation: (i) all registration and filing

 

-15-



--------------------------------------------------------------------------------

fees and expenses (including filings made by any Initial Purchaser or Holder
with FINRA (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by the rules and
regulations of FINRA)); (ii) all fees and expenses of compliance with federal
securities and state securities or blue sky laws; (iii) all expenses of printing
(including printing certificates for the Exchange Securities to be issued in the
Exchange Offer and printing of Prospectuses), messenger and delivery services
and telephone; (iv) all fees and disbursements of counsel for the Company, the
Guarantors (from and after the execution and delivery of the Joinder Agreement)
and, subject to Section 7(b) hereof, the Holders of Transfer Restricted
Securities; (v) all application and filing fees in connection with listing the
Exchange Securities on a securities exchange or automated quotation system
pursuant to the requirements thereof; (vi) all fees and disbursements of
independent registered public accounting firm of the Company and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance), all fees and disbursements of independent
registered public accounting firm of the Contributed Business (including the
expenses of any special audit and comfort letters required by or incident to
such performance), and all fees and disbursements of the independent petroleum
consultants to the Company and the Guarantors (including the expenses of any
comfort letters required by or incident to such performance).

The Company and, upon execution and delivery of the Joinder Agreement, each of
the Guarantors will, in any event, bear its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expenses of any annual audit and the
fees and expenses of any Person, including special experts, retained by the
Company or the Guarantors.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and, upon execution and delivery
of the Joinder Agreement, the Guarantors, jointly and severally, will reimburse
the Initial Purchasers and the Holders of Transfer Restricted Securities being
tendered in the Exchange Offer and/or resold pursuant to the “Plan of
Distribution” contained in the Exchange Offer Registration Statement or
registered pursuant to the Shelf Registration Statement, as applicable, for the
reasonable fees and disbursements of not more than one counsel, who shall be
selected by the Representative or such other counsel as may be chosen by the
Holders of a majority in principal amount of the Transfer Restricted Securities
for whose benefit such Registration Statement is being prepared, in an amount
not to exceed $75,000 in the aggregate.

SECTION 8. Indemnification.

(a) The Company and, upon execution and delivery of the Joinder Agreement, the
Guarantors, jointly and severally, agree to indemnify and hold harmless (i) each
Holder and (ii) each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) any Holder
(any of the Persons referred to in this clause (ii) being hereinafter referred
to as a “controlling person”) and (iii) the respective officers, directors,
partners, employees, representatives and agents of any Holder or any controlling
person (any Person referred to in clause (i), (ii) or (iii) may hereinafter be
referred to as an “Indemnified Holder”), to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities and expenses
(including, without limitation, and as incurred, reimbursement of all reasonable
costs of

 

-16-



--------------------------------------------------------------------------------

investigating, preparing, pursuing, settling, compromising, paying or defending
any claim or action), joint or several, directly or indirectly caused by,
related to, based upon, arising out of or in connection with any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein. This indemnity agreement shall be in addition
to any liability which the Company or any of the Guarantors may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and,
after the execution and delivery of the Joinder Agreement, the Guarantors in
writing; provided, however, that the failure to give such notice shall not
relieve any of the Company or the Guarantors of its obligations pursuant to this
Agreement, except to the extent the Company or the Guarantors are materially
prejudiced by such failure. Such Indemnified Holder shall have the right to
employ its own counsel in any such action and the reasonable fees and expenses
of such counsel shall be paid, as incurred, by the Company and, after the
execution and delivery of the Joinder Agreement, the Guarantors (regardless of
whether it is ultimately determined that an Indemnified Holder is not entitled
to indemnification hereunder). The Company and, after the execution and delivery
of the Joinder Agreement, the Guarantors shall not, in connection with any one
such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (in addition to one local counsel in
each jurisdiction) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Company and, after the execution and delivery of
the Joinder Agreement, the Guarantors shall be liable for any settlement of any
such action or proceeding effected with the Company’s and the Guarantors’ prior
written consent, which consent shall not be withheld unreasonably, and each of
the Company and, upon the execution and delivery of the Joinder Agreement, the
Guarantors agree to indemnify and hold harmless any Indemnified Holder from and
against any loss, claim, damage, liability or expense by reason of any
settlement of any action effected with the written consent of the Company and
the Guarantors. The Company and the Guarantors shall not, without the prior
written consent of each Indemnified Holder, settle or compromise or consent to
the entry of judgment in or otherwise seek to terminate any pending or
threatened action, claim, litigation or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding.

 

-17-



--------------------------------------------------------------------------------

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company and, upon execution and
delivery of the Joinder Agreement, the Guarantors and their respective
directors, officers of the Company and, after the execution and delivery of the
Joinder Agreement. the Guarantors who sign a Registration Statement, and any
Person controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company or any of the Guarantors, and the
respective officers, directors, partners, employees, representatives and agents
of each such Person, to the same extent as the foregoing indemnity from the
Company and the Guarantors to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement. In case any action or proceeding shall be brought against the
Company, the Guarantors or their respective directors or officers or any such
controlling person in respect of which indemnity may be sought against a Holder
of Transfer Restricted Securities, such Holder shall have the rights and duties
given the Company and the Guarantors, and the Company, the Guarantors, their
respective directors and officers and such controlling person shall have the
rights and duties given to each Holder by the preceding paragraph.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Company and the Guarantors
shall be deemed to be equal to the total gross proceeds to the Company and the
Guarantors from the Initial Placement), the amount of Additional Interest which
did not become payable as a result of the filing of the Registration Statement
resulting in such losses, claims, damages, liabilities, judgments actions or
expenses, and such Registration Statement, or if such allocation is not
permitted by applicable law, the relative fault of the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company on the one hand and of the Indemnified Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or any of the Guarantors, on the one hand, or the Indemnified Holders,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in the second paragraph of Section 8(a)
hereof, any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.

The Company, the Guarantors (after the execution and delivery of the Joinder
Agreement) and each Holder of Transfer Restricted Securities agree that it would
not be just and equitable if contribution pursuant to this Section 8(c) were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall

 

-18-



--------------------------------------------------------------------------------

be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, none of the Holders (or their related Indemnified
Holders) shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the total discount received by such Holder with respect
to the Initial Securities exceeds the amount of any damages which such Holder
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 8(c) are several in proportion to the respective principal amount
of Initial Securities held by each of the Holders hereunder and not joint.

SECTION 9. Rule 144A. The Company and, upon execution and delivery of the
Joinder Agreement, each of the Guarantors hereby agrees with each Holder, for so
long as any Transfer Restricted Securities remain outstanding, to make available
to any Holder or beneficial owner of Transfer Restricted Securities in
connection with any sale thereof and any prospective purchaser of such Transfer
Restricted Securities from such Holder or beneficial owner, the information
required by Rule 144A(d)(4) under the Securities Act in order to permit resales
of such Transfer Restricted Securities pursuant to Rule 144A under the
Securities Act.

SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.

SECTION 12. Miscellaneous.

(a) Remedies. The Company and, upon execution and delivery of the Joinder
Agreement, each of the Guarantors hereby agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Agreement and hereby agree to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

-19-



--------------------------------------------------------------------------------

(b) No Inconsistent Agreements. The Escrow Issuer will not on or after the date
of this Agreement, and CRI and each of the Guarantors will not on or after the
date of the Joinder Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. The rights granted
to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Escrow Issuer’s,
CRI’s or any of the Guarantors’ securities under any agreement in effect on the
date hereof.

(c) Adjustments Affecting the Securities. The Company will not take any action,
or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect, directly or indirectly, the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Company shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Escrow Issuer, CRI or the Guarantors:

Comstock Resources, Inc.

5300 Town and Country Blvd.

Suite 500

Frisco, TX 75034

Facsimile: (972) 668-8812

Attention: Roland O. Burns, President and Chief Financial Officer

 

-20-



--------------------------------------------------------------------------------

with a copy to:

Locke Lord LLP

2200 Ross Avenue Suite 2800

Dallas, TX 75201

Facsimile: (214) 756-8553

Attention: Jack Jacobsen

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile, email or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMSTOCK ESCROW CORPORATION,

as Escrow Issuer

By:  

/s/ Roland O. Burns

  Name:   Roland O. Burns   Title:   Vice President

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH                          INCORPORATED, as
Representative of the several Initial Purchasers By:   Merrill Lynch, Pierce,
Fenner & Smith                Incorporated By:  

/s/ J. Lex Maultsby

  Name: J. Lex Maultsby   Title: Managing Director

 

-22-



--------------------------------------------------------------------------------

SCHEDULE 1

Guarantors

Comstock Oil & Gas, LP

Comstock Oil & Gas – Louisiana, LLC

Comstock Oil & Gas GP, LLC

Comstock Oil & Gas Investments LLC

Comstock Oil & Gas Holdings, Inc.



--------------------------------------------------------------------------------

ANNEX A

[FORM OF]

JOINDER AGREEMENT TO REGISTRATION RIGHTS AGREEMENT

[Escrow Release Date], 2018

WHEREAS, reference is hereby made to (i) the Registration Rights Agreement,
dated as of August 3, 2018 (the “Registration Rights Agreement”), by and between
Comstock Escrow Corporation, a Nevada corporation (“Escrow Issuer”), and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, on behalf of itself and as
representative (the “Representative”) of the other Initial Purchasers and
(ii) the Purchase Agreement, dated as of July 20, 2018 (the “Purchase
Agreement”), by and among the Escrow Issuer, Comstock Resources, Inc. (the
“CRI”), the guarantors party thereto and the Representative;

WHEREAS, the Purchase Agreement contemplates that immediately prior to the
Escrow Release on the Escrow Release Date, (i) the Escrow Issuer will merge with
and into CRI, with CRI continuing as the surviving corporation in the merger and
assuming all obligations of the Escrow Issuer under the Purchase Agreement and
the Registration Rights Agreement, (ii) CRI will agree to join the Registration
Rights Agreement as the Company pursuant to this agreement (this “Joinder
Agreement”) and (iii) each subsidiary of CRI that is a signatory hereto (each, a
“Guarantor”) will agree to join the Registration Rights Agreement as a Guarantor
pursuant to this Joinder Agreement; and

WHEREAS, this Joinder Agreement is being executed on the Escrow Release Date by
CRI and each of the Guarantors (each a “Joinder Party” and collectively, the
“Joinder Parties”) in order for such party to become party to the Registration
Rights Agreement.

Unless otherwise defined herein, terms defined in the Registration Rights
Agreement and used herein shall have the meanings given them in the Registration
Rights Agreement.

NOW, THEREFORE, in consideration of the foregoing, each Joinder Party agrees for
the benefit of the Initial Purchasers as follows:

1. Joinder. Each Joinder Party hereby agrees to (i) join and become a party to
the Registration Rights Agreement as indicated by its signature below, (ii) be
bound by all covenants, agreements, representations, warranties and
acknowledgments attributable to such Joinder Party under the Registration Rights
Agreement, as if such Joinder Party was a party thereto as of the date of the
Registration Rights Agreement and (iii) perform all obligations and duties as
are required of it (including those obligations and duties of an indemnifying
party) pursuant to the Registration Rights Agreement.

2. Representations and Warranties of each Joinder Party. Each Joinder Party
hereby acknowledges that it has received a copy of the Registration Rights
Agreement. Each Joinder Party, jointly and severally, hereby represents,
warrants and covenants to each Initial Purchaser that it has all the requisite
corporate, limited partnership or limited liability company, as applicable,
power and authority to execute, deliver and perform its obligations under this



--------------------------------------------------------------------------------

Joinder Agreement and to consummate the transaction contemplated hereby and by
the Registration Rights Agreement. Each Joinder Party hereby represents and
warrants that the representations and warranties set forth in the Registration
Rights Agreement applicable to such party are true and correct on and as of the
date hereof. This Joinder Agreement has been duly authorized, executed and
delivered by each Joinder Party.

3. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

4. Counterparts. This Joinder Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Joinder Agreement by telecopier,
facsimile, email or other electronic transmission (i.e., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Joinder
Agreement.

5. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

6. Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature pages follow]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMSTOCK RESOURCES, INC., as the Company By:  

 

  Name:   Title: COMSTOCK OIL & GAS, LP COMSTOCK OIL & GAS – LOUISIANA, LLC
COMSTOCK OIL & GAS GP, LLC COMSTOCK OIL & GAS INVESTMENTS LLC COMSTOCK OIL & GAS
HOLDINGS, INC., as Guarantors By:  

 

  Name:   Title: